NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

D.M.,                                       )
                                            )
             Appellant,                     )
                                            )
v.                                          )           Case No. 2D15-3014
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed September 30, 2016.

Appeal from the Circuit Court for
Hillsborough County; Jack Espinosa, Jr.,
Judge.

Ita M. Neymotin, Regional Counsel, and
Joseph Thye Sexton, Assistant Regional
Counsel, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Caroline Johnson
Levine, Assistant Attorney General,
Tampa, for Appellee.


PER CURIAM.

             D.M. appeals an order adjudicating him to be in civil contempt of court for

his noncompliance with a court order. Our review of the record discloses no reversible

error. Accordingly, we affirm the order under review.

             Affirmed.


WALLACE, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.